Case 1:19-cv-02277-DLP-JPH Document 78 Filed 11/16/20 Page 1 of 2 PageID #: 217




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 GORDON MITCHUM,                                     )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                           )      Case No. 1:19-cv-02277-DLP-JPH
                                                     )
 CITY OF INDIANAPOLIS,                               )
 INDIANAPOLIS METROPOLITAN POLICE                    )
 DEPARTMENT, and in their official and               )
 Individual capacities, the following IMPD officers: )
 BRYAN ROACH, MOLLY GROCE                            )
 , and DOES 1-50,                                    )
                                                     )
                Defendants.                          )

                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        Defendants, by counsel, and pursuant to FED. R. OF CIV. P. 56(C) and S.D. Ind. L.R. 56-1,

 respectfully move for summary judgment on all the Plaintiff’s claims. The Defendants have

 contemporaneously filed a memorandum of law and a designation of evidence in support of this

 motion.

                                                     Respectfully Submitted,

                                                    /s/ Andrew C. Scheil__
                                                    Andrew C. Scheil (33826-49)
                                                    Assistant Corporation Counsel
                                                    OFFICE OF CORPORATION COUNSEL
                                                    200 East Washington Street, Suite 1601
                                                    Indianapolis, Indiana 46204
                                                    Telephone: (317) 327-4055
                                                    Email: andrew.scheil@indy.gov
Case 1:19-cv-02277-DLP-JPH Document 78 Filed 11/16/20 Page 2 of 2 PageID #: 218




                                 CERTIFICATE OF SERVICE

        I certify that this document was electronically filed on November 16, 2020. The same day,

 the following e-filing users were served electronically:

  Jonathan C. Little                                Martin A. Brown
  Derrick Morgan                                    John F. Kautzman
  Annemarie Alonso                                  Andrew R. Duncan
  SAEED & LITTLE, LLP                               Edward J. Merchant
  jon@sllawfirm.com                                  RUCKELSHAUS, KAUTZMAN,
  derrick@sllawfirm.com                             BLACKWELL & BEMIS, LLP
  annie@sllawfirm.com                               mab@rucklaw.com
  Attorneys for Plaintiff                           jfk@rucklaw.com
                                                    ard@rucklaw.com
                                                    ejm@rucklaw.com
                                                    Attorneys for Defendants Tom White, Richard
                                                    Faulkner, Molly Groce and Alfred Robinson


                                              /s/ Andrew C. Scheil__
                                              Andrew C. Scheil (33826-49)
                                              Assistant Corporation Counsel
